DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said storage slot" in lines 8, 12  and 16.  There is insufficient antecedent basis for this limitation in the claim and it appears to be an error for –said storage wells--.
Claim 6 recites the limitation "said body spray slot" in line 2.  There is insufficient antecedent basis for this limitation in the claim and it appears to be an error for –said body spray well--.
Claim 6 recites the limitation "said hand cream slot" in line 3.  There is insufficient antecedent basis for this limitation in the claim and it appears to be an error for –said hand cream well--.
Claim 7 recites the limitation "said storage slot" in lines 33, 38, 43 and 51.  There is insufficient antecedent basis for this limitation in the claim and it appears to be an error for –said storage wells--.
Claim 7 recites the limitation "said body spray slot" in line 34.  There is insufficient antecedent basis for this limitation in the claim and it appears to be an error for –said body spray well--.
Claim 7 recites the limitation "said hand cream slot" in line 39.  There is insufficient antecedent basis for this limitation in the claim and it appears to be an error for –said hand cream well--.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (US 2007/0108091) in view of Rager (US 2006/0186145) in view of Mecker et al. (US 2015/0083755) in view of Hadden et al. (US 2007/000941) in view of Ramsey et al. (US 2013/0240617).
In re claim 1: Rager discloses a smoker's hygiene assembly 100 for facilitating a smoker to perform bodily hygiene after smoking, said assembly comprising: 
a case 100 having a plurality of storage wells 105/110/115/120 integrated therein
a lid 135/140 being hingedly coupled to said case 100 for opening and closing said case 100
a reservoir of body spray 105 for spraying body spray on a user, said body spray comprising a deodorant wherein said body spray is configured to conceal odors associated with smoking, said reservoir of body spray being stored in a respective one of said storage wells (see paragraph [0019])
a reservoir of hand sanitizer for applying hand sanitizer on the user's hands, said hand sanitizer comprising a viscous anti-bacterial compound wherein said hand sanitizer is configured to kill bacteria on the user's hands, said reservoir of hand sanitizer being stored in a respective one of said storage wells (see paragraph [0020])
a compartment of breath mints 120 for freshening the user's breath, said breath mints being infused with a chemical breath freshener wherein said breath mints are configured to conceal breath odors associated with smoking, said compartment of breath mints being stored in a respective one of said storage wells (see paragraph [0023]).
Stewart discloses the claimed invention as discussed above with the exception of the following claimed limitation that are taught by Rager:
a bottle 10 of hand sanitizer (see figure 1 of Rager).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace the  hand sanitizer reservoir of Stewart with a bottle as taught by Rager in order to allow the had sanitizer to be removed and replace as desired (see figure 1 of Rager).
Stewart in view of Rager teaches the claimed invention as discussed above with the exception of the following claimed limitation that are taught by Mecker et al.:
a bottle of body spray said body spray comprising an aerosol deodorant (see figure 1 of Mecker et al.).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace the body spray reservoir of Stewart in view of Rager with a bottle as taught by Mecker et al. in order to allow the body spray to be removed and replace as desired (see figure 1 of Mecker et al.).
Stewart in view of Rager  in view of Mecker et al. teaches the claimed invention as discussed above with the exception of the following claimed limitation that are taught by Hadden et al.:
a bottle of hand cream for applying hand cream on the user, said hand cream comprising a hydrating skin treatment wherein said hand cream is configured to soothe skin irritation caused by smoking (see figure 1 and [0020] of Hadden et al.).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the smoker's hygiene assembly of Stewart in view of Rager in view of Mecker et al. with a bottle of hand cream as taught by Hadden et al. in order to hydrate the hands (see figure 1 and [0020] of Hadden et al.).
Stewart in view of Rager  in view of Mecker et al. in view of Hadden et al. teaches the claimed invention as discussed above with the exception of the following claimed limitation that are taught by Ramsey et al.:
a tin of breath mints (see figure 2b of Ramsey et al.)
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace the mint compartment of Stewart in view of Rager in view of Mecker et al. in view of Hadden et al with a mint tin as taught by Hadden et al. in order to allow the mints to be removed and replace as desired (see figure 1 of Ramsey et al.).

Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (US 2007/0108091) in view of Rager (US 2006/0186145) in view of Mecker et al. (US 2015/0083755) in view of Hadden et al. (US 2007/000941) in view of Ramsey et al. (US 2013/0240617) and in further view of Chen (US 5,941,255). Stewart in view of Rager  in view of Mecker et al. in view of Hadden et al. in view of Ramsey et al. teaches the claimed invention as discussed above with the exception of the following claimed limitation that are taught by Chen:
In re claim 2: Chen teaches the provision of a similar kit assembly that includes case 10 has a top edge (open top edge of 12), a front wall (front wall with handle) and a back wall (back wall with hinge); said assembly includes a handle 94 being pivotally coupled to said front wall of said case 10 for carrying said case 10, said handle 94 having a first end and a second end, said handle 94 being curved between said first end and said second end, each of said first end and said second end being pivotally attached to said front wall; and said assembly includes an engagement 95 being coupled to said front wall of said case 10 (see figure 1 of Chen)
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace the case of Stewart in view of Rager in view of Mecker et al. in view of Hadden et al. in view of Ramsey et al. with a larger case as taught by Chen in order to provide additional storage for other products (see figure 1 of Chen)
In re claim 5: said lid 16 has a bottom edge (edge of open end) and a forward wall (front wall with latch attachments), said bottom edge being hingedly 37/36 coupled to said top edge of said case along said back wall of said case 10, said bottom edge abutting said top edge of said case 10 when said lid is closed; and said assembly includes a closure (other 95) being coupled to said forward wall of said lid 16, said closure (other 95) releasably engaging said engagement 95 on said front wall of said case 10 for retaining said lid 16 in a closed position  (see figure 1 of Chen).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Stewart in view of Rager in view of Mecker et al. in view of Hadden et al. in view of Ramsey et al. in view of Chen for the same reason as discussed above in claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the PTO-892 for additional prior at that teaches and suggest limitations of the claimed and disclosed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735